DICKINSON, District Judge.
This is a deficiency tax assessment case. The taxpayer made its return following which the Commissioner gave notice of a.deficiency assessment, levying an additional income and excess profits tax against the taxpayer. The latter appealed to the Board of Tax Appeals which sustained the Commissioner. The taxpayer thereupon appealed to this Court petitioning for a review. The answer to one of the questions raised and discussed disposes of all. It having been arranged that the affairs of the Corporation taxpayer should be wound up; the Corporation dissolved and its assets distributed, when it made its return the taxpayer notified the Commissioner of this and requested a prompt assessment. Under the Revenue Statute any deficiency tax which is *212assessed must be assessed within one year of such request and after that none can be made. The assessment in this case was not made until more than twenty-one months after receipt of the request for a prompt assessment. The reason for this provision of the law is obvious. It is restricted to decedents’ estates in the course of administration and to corporations which are to be dissolved. The reason for requiring a prompt assessment is that distribution of the assets of the estate or of the corporation is held up until the tax liability is determined. Any one upon whom rests responsibility for the distribution and who has a tax claim of the Government to have adjusted knows how real the grievance caused by the leisurely methods pursued by Governmental agencies is. The Act has been discussed as a Statute of Limitations. It is more than that. It takes away from the Commissioner all power and authority to levy a deficiency tax after the year. If none is made within the year the affairs of the decedent’s estate or of the Corporation may be wound up and tlie assets distributed on the assurance that no tax other than that based upon the return of the taxpayer will be exacted. The provision is for the guidance of the taxpayer and more especially of those charged with the distribution of such assets and should be construed with this thought in mind. The immensity of the job imposed by law upon the tax assessor is likewise not overlooked by the Act. As he must make his assessment within the year instead of the longer time allowed him in other cases, he should have notice of the shortened time. In consequence the notice to him must be in writing and, secondly, as it relates to a tax return, he should be able to note the request for prompt assessment on that return. Hence the provision that it should be “filed after the return is made”. If the request might precede the return an undue burden would be placed on the Commissioner as it would require him to make a search for such possible request in every case of a tax return. These two conditions, (1) that the request be written and (2) that it shall not precede the tax return, are the only ones imposed by the Act upon the giving of notice. It is true that the benefits of the Act do not apply to a corporation unless (1) the Commissioner is put on notice “that the corporation contemplates dissolution at or before the expiration of such year”; that “the dissolution is in good faith begun before the expiration of such year” and (2) is finally completed. This case turns solely upon compliance with the conditions of the request. There was beyond doubt a compliance with each and both of the conditions noted. The notice was in writing and it was filed after the return was made. A short chronology will make this clear. The tax was for the year 1933. The return was made January 17,1934. On it was the notice “Final Return — Examination desired so that Company may dissolve”. On April 23, 1934 the Collector notified the Commissioner that the taxpayer “desires a final examination in order that the Company may dissolve” and gave the Commissioner the serial number and enclosed the form. On June 8, 1934 the taxpayer called the attention of the Commissioner by letter that it had filed its return months before “with the request that the account be audited in order that we may wind up the affairs of this company. To date this has not been done and we will very much appreciate your giving this attention as we are anxious to make distribution of the remaining funds.” On June 11, 1934, the receipt of the letter of June 8, 1934 was acknowledged and the taxpayer notified that it had been “forwarded to the Bureau for appropriate action” and the promise made “Just as soon as same has been audited you will be advised accordingly”. On October 24, 1934 the taxpayer again wrote calling attention to its repeated requests that it “might have an audit of the income tax report of the (corporation) as we are anxious to wind up the affairs of this Company”. On October 26, 1934, the receipt of this letter with its reference to previous letters was acknowledged and the taxpayer was advised that its tax return had been “forwarded to the revenue agent in charge * * for verification” and that “upon receipt of report from the agent, your case will be given prompt attention and you will be immediately advised”. All this correspondence it will be noticed was within the year. On April 8, 1935, which it will be observed was after the year, the taxpayer was offered a hearing on the subject of a deficiency assessment and at the conferences which followed was offered the privilege of further conferences if the taxpayer would execute and return within five days “a consent extending the period of limitation for assessment”. This the taxpayer refused to do whereupon on October 24, 1935, a deficiency notice was mailed to the taxpayer assessing it for additional and deficiency taxes at a sum of nearly four times the sum suggested at the conferences following April 8, 1935. The letter of notification of the deficiency *213settlement is dated October 5, 1935. It was mailed as stated October 24,1935. The fact that there was this interval may have significance in view of what followed. This letter is worth the space to insert it verbatim.
“Reference is made to the conference held in this office on June 14, 1935, with your treasurer, Mr. F. P. Jones, Jr., and additional information filed subsequent to that conference relative to your income tax liability for the calendar year 1933.
“On October 24, 1934 you requested that an early audit of your income tax return be made since you were ‘anxious to wind up the affairs of this company.’ Although section 275 of the Revenue Act of 1932 was not mentioned, it is believed that that was your intention; therefore, under that section of the law the statutory period of limitation for assessment of additional tax on your return would expire on October 24, 1935.
“Based upon the evidence of record your contentions cannot be conceded. If, however, you desire to discuss the matter further with this office, it is evident that your position cannot be adequately presented by you and considered by the Bureau before the expiration of the statutory period for assessment.
' “You are advised that a taxpayer has the right to make written application for the execution of a consent extending the period of limitation for assessment. If you elect to avail yourself of this privilege, please forward the enclosed consent form, properly executed, to the Commissioner of Internal Revenue, Washington, D. C., for acceptance; otherwise, it will be necessary to isT sue at once the registered notice of deficiency required by section 272 of the Revenue Act of 1932 [26 U.S.C.A. § 272].”
We refrain from comment upon it but direct attention to the before noted fact that all the correspondence before 1935 was within the year and what is of more significance all of the notices of a request for a prompt assessment except that of October 24, 1934 were more than a year before the assessment. The assessment notice states that although the notice of October 24, 1934 contained no reference to Section 275 of the Revenue Act of 1932, 26 U.S.C.A. § 275 (the Act here in question) “it is believed that that was your intention”. It is then admitted that the latest date on which the Commissioner has power and authority to levy an assessment was October 24, 1935. What puts the Commissioner in the wrong in this appeal is that the letter of October 24, 1934, gave notice of nothing which was not in the return of January 1934 or the letters of April 1934 and June 1934. When -the Commissioner admits the letter of October, 1934 gave him all the information called for by the Act of Congress, he admits that the previous notices did likewise. We cannot accept the conclusion of the Commissioner nor that of the Board of Tax Appeals that the taxpayer had-not made “a proper request for a prompt assessment”. We accept the definition given by the Board in previous cases that the request for a prompt assessment must be sufficient to put the Commissioner on notice. This request complied with all the statutory conditions imposed. It was in writing and it did not precede the taxpayer’s return. The Commissioner himself admits that the letter of October 24, 1934 gave all the notice required. As we have said if that did the previous requests did.
The Petition for Review is allowed; the order of the Board reversed and cause remitted with direction to levy a tax against the Petitioner in accordance with the tax return made by the taxpayer.